DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority of application 16/689,917 filed on 11/20/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRIZMAN (US 3407575).
Regarding claim 1, KRIZMAN teaches a through-flow spark arrester (title, Figs.) including a method comprising:
providing a flow of fluid (“gas”, abstract) through a forward secant swirl tube (Fig. 1 #10);
moving heavier particles within the flow of fluid toward an outer diameter of the forward secant swirl tube via centripetal acceleration (particles are heavier than gas; C2/L23-25,46-49);
removing at least a portion of the heavier particles from the flow of fluid (via e.g. particle trap chamber, Fig. 1 #26); and
discharging the flow of fluid from the forward secant swirl tube (Fig. 1 #19).
Regarding claim 3, KRIZMAN teaches the forward secant swirl tube comprises:
a central hub (Figs. 1-2 #16) having a centerline and a circular perimeter;
an outer housing (Fig. 1 #13), the outer housing comprising a circular wall that extends from an inlet edge (e.g. near Fig. 1 #28) to an outlet edge;
a plurality of vanes (Figs. 1-2 #22) that extend from the central hub to the outer housing, the plurality of vanes equally spaced around the circular perimeter (see e.g. Fig. 2) of the central hub, each vane of the plurality of vanes having an inlet transition portion connected to a discharge portion, the inlet transition portion having a top edge and the discharge portion having a bottom edge (see also close-up of Fig. 4); and
wherein the top edge of the inlet transition portion of each vane of the plurality of vanes is offset from the centerline of the central hub and the top edge forms a forward secant line with respect to the centerline of the central hub and a direction of spin induced by the plurality of vanes (see e.g. Figs. 2,4).
Regarding claim 11, KRIZMAN teaches removing at least a portion of the heavier particles from the flow of fluid further comprises collecting the heavier particles in an inner chamber (Fig. 1 #26) of a collection housing.
Regarding claim 12, KRIZMAN teaches removing the heavier particles from the inner chamber of the collection housing (C4/L50-53).
Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRIZMAN (US 3407575) evidenced by Belmont et. al. 2017 “Accounting for water formation from hydrocarbon fuel combustion in life cycle analyses”.
Regarding claim 2, KRIZMAN teaches the spark arrestor is paired with internal combustion engines (C1/L26-28), which produces combustion products including heavier particles such as e.g. vapor as evidenced by BELMONT (P2/right C/L7-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over KRIZMAN (US 3407575) in view of DUKE (US 7811344).
Regarding 4, KRIZMAN does not teach the vanes are made with faces formed by a press break. However, DUKE teaches a double-vortex fluid separator (title, Figs.) including a vortex generator (Fig. 1 #12) having parts (Fig. 3 #24,26) made by a conventional press brake for the purpose of providing drainage channels, which improves phase separation (C3/L18-27).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the vanes of KRIZMAN to have a plurality of faces made by a press break as taught by DUKE in order to improve phase separation. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over KRIZMAN (US 3407575) in view of ZIA ROUHANI (US 3961923).
Regarding 9, KRIZMAN does not teach an upward flow. However, ZIA ROUHANI teaches a double-vortex fluid separator (title, Figs.) including a swirl tube (Fig. 1 #1) with upward flow. ZIA ROUHANI teaches the separator has an improved separation with a low pressure loss (C1/L64-68).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of KRIZMAN to have upward flow as taught by ZIA ROUHANI in order to improve phase separation. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over KRIZMAN (US 3407575) in view of HORTMAN (US 3813854).
Regarding 10, KRIZMAN teaches the device is applicable to internal combustion engines (C1/L26-28), but does not teach stainless steel. However, HORTMAN teaches a centrifugal separator having axial-flow vortex generator (title, Figs.) applicable to internal combustion engines, where the device is made of stainless steel, because it is a known heat-resistant material (C3/L56-62).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify/modify the device of KRIZMAN to be made of stainless steel as taught by HORTMAN in order to provide a durable, heat-resistant device suitable for high-temperature applications. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over KRIZMAN (US 3407575) in view of BENSON (US 3724181).
Regarding 13, KRIZMAN does not teach a valve. However, BENSON teaches a process for separating particles from aerosols (title, Figs.) including a swirl tube (Fig. 1) having a collection chamber (Fig. 1 #18), where heavier particles are removed therefrom via e.g. a rotary valve (Fig. 1 #50).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of KRIZMAN to include a rotary valve as taught by BENSON as an obvious alternative for removing the heavy phase. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 have allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a method comprising the combination of steps including a forward secant swirl tube comprising:
a plurality of vanes that extend from a central hub;
wherein the discharge portion of each vane of the plurality of vanes has a constant incline along a line normal to the centerline of the central hub.
Claims 14-20 have allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a method comprising the combination of steps including a forward secant swirl tube comprising:
a central hub comprises a top surface, the top surface comprises a first face, a second face, and an interface between the first face and the second face, wherein the first face extends downward toward the plurality of vanes from the interface and wherein the second face extends downward toward the plurality of vanes from the interface.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777